February 9, 1917. The opinion of the Court was delivered by
"This is an action brought by the heirs at law of William M. Tuten, deceased, to set aside a deed made by him to H. F. McAlhaney on August 14, 1914, on the grounds of incapacity of the grantor, fraud and misrepresentation on the part of the grantee and want of consideration. The action sought to set aside, also, a deed made by H.F. McAlhaney to L.R. Bishop on November 9, 1914, covering 100 acres of the premises included in deed from Tuten to McAlhaney on the alleged ground that McAlhaney and Bishop conspired to defraud the plaintiffs. The case was tried at the *Page 337 
February term, Common Pleas, Hampton county, S.C. before Judge George E. Prince and a jury."
Judge Prince then heard the case on the testimony as heard by the jury and arguments of counsel. He gave judgment in favor of the plaintiffs, setting aside the deed of Tuten to McAlhaney, but affirmed the deed from McAlhaney to Bishop. He ordered McAlhaney, however, to pay to the administrator of William M. Tuten the money paid to him by Bishop and to transfer to said administrator the security for the unpaid portion of the purchase money. From the decree, McAlhaney appealed.
There are seven exceptions, but they raised questions of fact. The Constitution of the State provides as to this Court (article V, section 4):
"And said Court shall have appellate jurisdiction only in cases of chancery, and in such appeals they shall review the findings of fact as well as the law, except in chancery cases where the facts are settled by a jury and the verdict not set aside."
In this case the verdict was not set aside. The only conflict is as to the finding of fraud, and, as to that finding, the decree appealed from is affirmed, for the reasons stated by Judge Prince.
The judgment is affirmed.